DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, and 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22, 21, and 21, (respectively) of U.S. Patent No. US 11,086,137. Although the claims at issue are not identical, they are not patentably distinct from each other because they would have been anticipated by the patent claims. 
It is noted that although claim 12 is phrased as a method, no additional method steps are recited in addition to: ”forming the plurality of aplanatic solid immersion lenses integrally with a substrate”. Patent claim 21 (including claim 19 from which it depends) recites “a plurality of said aplanatic solid immersion lenses integrally formed with, or bonded to, a substrate” which appears to implicitly encompass this method step.
Present claims
Patent Claims
1. An array of aplanatic solid immersion lenses for use in cryogenic super-resolution optical microscopy, the array comprising a plurality of aplanatic solid immersion lens integrally formed with, or bonded to, a substrate.

12. A method of forming an array of aplanatic solid immersion lenses for use in cryogenic super-resolution optical microscopy, the method comprising forming the plurality of aplanatic solid immersion lenses integrally with a substrate.
19. Apparatus for carrying out super-resolution optical microscopy on a sample, comprising: an aplanatic solid immersion lens having a planar surface for selectively receiving the sample on or adjacent to the planar surface of the aplanatic solid immersion lens; and a super-resolution optical microscope arranged to provide a super-resolution optical image of the sample, the apparatus being arranged to provide a cryogenic environment, wherein the sample is located in the cryogenic environment.

21. The apparatus of claim 19 comprising an array of said aplanatic solid immersion lenses, the array comprising a plurality of said aplanatic solid immersion lenses integrally formed with, or bonded to, a substrate, wherein a separate sample may be provided on or adjacent to the planar surface of each aplanatic solid immersion lens.
2. The array of claim 1 wherein a planar surface of the substrate provides the planar optical surface of each of the aplanatic solid immersion lenses.
22. The array of claim 21 wherein a planar surface of the substrate provides the planar optical surface of each of the aplanatic solid immersion lenses.
3. The array of aplanatic solid immersion lenses of claim 1, further comprising a separate sample provided on or adjacent to the planar surface of each aplanatic solid immersion lens, each such sample for imaging using cryogenic super-resolution optical microscopy.
19. Apparatus for carrying out super-resolution optical microscopy on a sample, comprising: an aplanatic solid immersion lens having a planar surface for selectively receiving the sample on or adjacent to the planar surface of the aplanatic solid immersion lens; and a super-resolution optical microscope arranged to provide a super-resolution optical image of the sample, the apparatus being arranged to provide a cryogenic environment, wherein the sample is located in the cryogenic environment.

21. The apparatus of claim 19 comprising an array of said aplanatic solid immersion lenses, the array comprising a plurality of said aplanatic solid immersion lenses integrally formed with, or bonded to, a substrate, wherein a separate sample may be provided on or adjacent to the planar surface of each aplanatic solid immersion lens.


Allowable Subject Matter
Claims 19-20 are allowed.
Claims 1-18 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Nuss (US 5,789,750) discloses an optical system including an aplanatic lens formed with a substrate (Fig. 3C, col. 6, line 57-col. 7, line 15).
Xie et al. (“Single-point diamond mirror turning of infrared aspheric lens”) discloses a method of diamond turning an aspheric lens from a germanium material (abstract).
Bain et al. (WO 01/86326 A1) discloses a lens for focusing collimated light (abstract) comprising a single, optically transmissive material, wherein the lens may be formed using diamond-turning technology (page 5, lower half).
With respect to independent claims 1 and 12, the cited prior art does not appear to disclose or reasonably suggest forming an array of aplanatic solid immersion lenses integrally formed with, or bonded to, a substrate, ad claimed.
With respect to claim 19, the cited prior art does not appear to disclose or reasonably suggest forming an array of solid immersion lenses integrally formed with a substrate for use in a cryogenic environment, by diamond turning of a crystalline material having a refractive index of at least 2.0, as claimed. Claim 20 is allowable for reasons of dependency.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        7 December 2022